Exhibit 10.1

 



SIGMA DESIGNS, INC.

 

EXECUTIVE SEVERANCE AGREEMENT

 

This Executive Severance Agreement (this “Agreement”), is made and entered into
effective as of _______ (the “Effective Date”), by and between _______ (the
“Executive”) and Sigma Designs, Inc., a California corporation (the “Company”).
Certain capitalized terms used in this Agreement are defined in Section 1 below.

 

RECITALS

 

A. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) believes that the best interests of the Company and its
shareholders will be served if the Executive is entitled to a severance benefit
in the event Executive is subject to an involuntary termination and without
cause.

 

B. The Committee also believes that in the event of a corporate transaction
involving the Company it is in the best interests of the Company and its
shareholders to provide Executive with an incentive to continue Executive’s
employment without distraction and to maximize the value of the Company for the
benefit of its shareholders.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 

1.                  Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:

 

(a)                Cause. “Cause” shall mean (i) commission of a felony, an act
involving moral turpitude, or an act constituting common law fraud, and which
has a material adverse effect on the business or affairs of the Company or its
affiliates or shareholders; (ii) intentional or willful misconduct or refusal to
follow the lawful instructions of the Board; or (iii) intentional breach of
Company confidential information obligations which has an adverse effect on the
Company or its affiliates or shareholders. For these purposes, no act or failure
to act shall be considered “intentional or willful” unless it is done, or
omitted to be done, in bad faith without a reasonable belief that the action or
omission is in the best interests of the Company, and no event under clause (ii)
which is capable of being cured shall constitute Cause unless the Executive
shall have failed to cure such event within thirty (30) days of receipt of
written notice from the Company describing the nature of such event.

 

(b)               Change of Control. “Change of Control” shall mean the
occurrence of any of the following events:

 

(i)                 the closing of a sale by the Company of all or substantially
all of the Company’s assets;

 

 
-1-

--------------------------------------------------------------------------------

 

  

(ii)               a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent directly or indirectly (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

 

(iii)             any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) becoming the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the total
voting power represented by the Company’s then outstanding voting securities.

 

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

 

(c)                Involuntary Termination. “Involuntary Termination” shall
mean:

 

(i)                 without Executive’s express written consent, a material
reduction in Executive’s authority, duties or responsibilities relative to
Executive’s authority, duties or responsibilities prior to such reduction;
provided, however, that for this purpose, Executive’s authority, duties or
responsibilities will not be deemed to be materially reduced if following a
Change of Control where the Company becomes part of another business, the
Executive’s functional authority, duties, and responsibilities on a subsidiary
or divisional level are similar to those before the Change in Control;

 

(ii)               without Executive’s express written consent, a material
reduction by the Company of Executive’s base compensation;

 

(iii)             without Executive’s express written consent, the relocation of
Executive’s principal place of employment to a facility or a location more than
thirty (30) miles from Executive’s current location;

 

(iv)             any termination of Executive by the Company which is not
effected for Cause; or

 

(v)               the failure of the Company to obtain the assumption of this
Agreement or any other agreement between the Company and Executive by any
successors contemplated in Section 7 below.

 

A termination shall not be considered an “Involuntary Termination” unless
Executive provides notice to the Company of the existence of the condition
described in subsections (i), (ii) or (iii), or (v) above within ninety (90)
days of the initial existence of such condition, and the Company fails to remedy
the condition within thirty (30) days following the receipt of such notice. A
termination due to death or disability shall not be considered an Involuntary
Termination.

 

 
-2-

--------------------------------------------------------------------------------

 

  

(d)               Termination Date. “Termination Date” shall mean Executive’s
“separation from service” within the meaning of that term under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                  At-Will Employment. The Company and Executive acknowledge
that Executive’s employment is and shall continue to be at-will, as defined
under applicable law.

 

3.                  Severance Benefits.

 

(a)                Involuntary Termination. If Executive’s employment with the
Company terminates as a result of an Involuntary Termination and Executive signs
and does not revoke a standard release of claims with the Company in a form
reasonably acceptable to the Company (the “Release”) which becomes effective and
irrevocable no later than the 60th day after the Termination Date, then
Executive shall be entitled to the following severance benefits:

 

(i)                 An amount equal to ______ months of Executive’s annual base
salary as in effect as of the Termination Date (prior to any reduction that
constitutes grounds for Involuntary Termination), less applicable withholding,
payable in a lump sum on the 60th day following the Termination Date or with
respect to any portion of the Severance Benefit which constitutes nonqualified
deferred compensation under Section 409A of the Code the date provided in
Section 6 (the appropriate payment date being the “Applicable Payment Date”)
below. For purposes of this subsection (i), annual base salary shall be deemed
to include (A) any commission payments received by Executive during the twelve
(12) month period ending on the Termination Date) and (B) __% of the amount of
Executive’s full target bonus for the fiscal year in which Involuntary
Termination occurs; and

 

(ii)               If Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (as amended, “COBRA”),
Company will reimburse Executive, or pay directly on Executive’s behalf an
amount equal to the estimated group health continuation coverage premiums that
would be charged for Executive and Executive’s eligible dependents under COBRA,
determined as of the Termination Date, for coverage over a period equal to
_______ months from the Termination Date, less applicable withholding, payable
in a lump sum on the Applicable Payment Date; and

 

(iii) __________ percent (__%) acceleration of the vesting and exercisability or
payment of all of Executive’s outstanding equity awards with respect to the
common stock of the Company to the extent outstanding (provided that payment
shall be made in compliance with Section 409A of the Code).

 

(b)               Involuntary Termination in Connection with a Change in
Control. If the Executive’s employment with the company terminates as a result
of an Involuntary Termination on or within eighteen (18) months following a
Change in Control then in addition to the Severance Benefits under Section 4(a),
and conditioned on Executive providing the Release under Section 4(a), Executive
shall receive (i) an additional ___________months of base salary and COBRA
premiums, payable as provided in Section 4(a), and (ii) one hundred percent
(100%) acceleration of the vesting and exercisability or payment of all of
Executive’s outstanding equity awards with respect to the common stock of the
Company or its successor, or the parent of either, to the extent outstanding, or
of any deferred compensation into which Executive’s equity awards were converted
upon the Change of Control (provided that payment shall be made in compliance
with Section 409A of the Code). For purposes of this subsection (b), annual base
salary shall be deemed to include (A) any commission payments received by
Executive during the twelve (12) month period ending on the Termination Date)
and (B) __% of the amount of Executive’s full target bonus for the fiscal year
in which Involuntary Termination occurs.

 

 
-3-

--------------------------------------------------------------------------------

 

  

(c)                Accrued Wages and Vacation; Expenses. In addition to the
severance benefits provided under Section 4(a) and/or 4(b) above: (i) the
Company shall pay Executive any unpaid wages due for periods prior to the
Termination Date; (ii) the Company shall pay Executive all of Executive’s
accrued and unused vacation through the Termination Date; and (iii) following
submission of proper expense reports by Executive, the Company shall reimburse
Executive for all expenses reasonably and necessarily incurred by Executive in
connection with the business of the Company prior to the Termination Date. These
payments shall be made promptly upon termination and within the period of time
mandated by law.

 

4.                  Limitation on Payments. In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either:

 

(a)                delivered in full or

 

(b)               delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5. In the event
that a reduction is required, the reduction shall be applied beginning with
benefits which have the lowest present value to the Executive.

 

 
-4-

--------------------------------------------------------------------------------

 

  

5.                  Section 409A; Delayed Commencement of Benefits. The parties
intend that this Agreement shall be interpreted to comply with or be exempt from
Section 409A of the Code, and the regulations and guidance promulgated
thereunder to the extent applicable (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A. If
Executive is deemed to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B on the Termination Date, then with regard to any
payment or the provision of any benefit that is considered nonqualified deferred
compensation under Code Section 409A payable on account of Executive’s
“separation from service” within the meaning of Code Section 409A, such payment
or benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the Termination Date, and
(ii) the date of Executive’s death (the “Delay Period”).  Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this Section 6
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed on the
first business day following the expiration of the Delay Period to Executive in
a lump sum with interest during the Delay Period at the prime rate, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
For purposes of Code Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

 

6.                  Successors.

 

(a)                Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the Company’s obligations under this Agreement and
agree expressly to perform the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which become bound by the terms of this
Agreement by operation of law.

 

(b)               Executive’s Successors. Executive shall not assign or transfer
this Agreement or any right or obligation under this Agreement to any other
person or entity. Notwithstanding the foregoing, the terms of this Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

7.                  Notices.

 

(a)                General. Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid. In the case of Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

 
-5-

--------------------------------------------------------------------------------

 

  

(b)               Notice of Termination. Any termination by the Company for
Cause or by Executive as a result of an Involuntary Termination shall be
communicated by a notice of termination to the other party hereto given in
accordance with this Section 8. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the Termination
Date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing Executive’s rights hereunder, subject to the
requirements of Section 1(c).

 

8.                  Arbitration.

 

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

 

9.                  Miscellaneous Provisions.

 

(a)                No Duty to Mitigate. Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that Executive may receive from any
other source.

 

(b)               Waiver. No provision of this Agreement may be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(c)                Integration. This Agreement represents the entire agreement
and understanding between the parties with respect to the subject matter hereof,
and supersedes all prior or contemporaneous agreements, whether written or oral,
with respect thereto, including, without limitation.

 

 
-6-

--------------------------------------------------------------------------------

 

  

(d)               Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of California.

 

(e)                Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.

 

(f)                Employment Taxes. All payments made pursuant to this
Agreement shall be subject to withholding of applicable income and employment
taxes.

 

(g)               Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

 

 

* * *

 

[Remainder of this page intentionally left blank.]

 

 
-7-

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer or member of the Board of
Directors, as of the day and year first above written.

 

 

COMPANY:

 

 

SIGMA DESIGNS, INC.

 

By:                                                                                  

 

Title:                                                                               

 

Date: _________________________________

 

 

 

 

 

EXECUTIVE:

______________________________________

Signature

 

______________________________________
Printed Name

 

Date: _________________________________

 

 

 

-8-

 

